DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group 1, claim(s) 1-15, drawn to a method of forming a vertical field effect transistor (VFET) device, classified in H01L21/823418.
II. 	Group 2, claim(s) 16-20, drawn to a VFET device, classified in H01L29/66545.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the product as claimed can be made by another and materially different process or (2) that the process as claimed can be used to make another and materially different product (MPEP § 806.05(f)). In the instant case, the product of claims 16-20 can be made by a different process from the process of claims 1-15 such as gates of the VFETI and the VFET2 can be formed in the following steps:
depositing a high-K gate dielectric along sidewalls of the fins and on the bottom spacers and the top spacers; 
removing the high-K gate dielectric from an opening between adjacent top spacers; 
depositing at least a first workfunction-setting metal layer onto the high-K gate dielectric along the sidewalls of the fins and on the bottom spacers and the top spacers; 
removing the first workfunction-setting metal layer from the opening between the adjacent top spacers; and 
depositing at least a second workfunction-setting metal layer onto the first workfunction- setting metal layer along the sidewalls of the fins and on the bottom spacers and the top 
Instead of, 
forming sacrificial gates alongside the fins; 
removing the sacrificial gates, wherein following removal of the sacrificial gates the top spacers overhang the fins; 
depositing a high-K gate dielectric along sidewalls of the fins and on the bottom spacers and the top spacers; 
removing the high-K gate dielectric from an opening between adjacent top spacers; 
depositing at least a first workfunction-setting metal layer onto the high-K gate dielectric along the sidewalls of the fins and on the bottom spacers and the top spacers; 
removing the first workfunction-setting metal layer from the opening between the adjacent top spacers; and 
depositing at least a second workfunction-setting metal layer onto the first workfunction- setting metal layer along the sidewalls of the fins and on the bottom spacers and the top spacers to form replacement metal gates of the VFETI and the VFET2.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions I and II have acquired a separate status in the art as shown by their different classification.
A telephone call was made to Michael J. Chang (Reg. No. 46611) on 4/27/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813